Citation Nr: 0205578	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 29, 1991, for a 
grant of service connection for neurogenic bladder with 
urinary retention.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.  This appeal arises from a June 1996 rating decision of 
the Department of Veterans Affairs (VA), North Little Rock, 
Arkansas regional office (RO).  In July 1997, the veteran's 
claims folder was transferred to the St. Petersburg, Florida 
regional office.  

The Board of Veterans' Appeals (Board) issued a decision 
dated in August 1998.  That decision denied the veteran's 
claims for: an effective date prior to May 28, 1993, for 
service connection for neurogenic bladder with urinary 
retention; an effective date prior to May 28, 1993, for 
service connection for a colon disorder; and an evaluation in 
excess of 20 percent for postoperative ventral hernia.  

In August 1999, the United States Court of Appeals For 
Veterans Claims (the Court) vacated that part of the Board's 
decision which denied the veteran's claim for an effective 
date prior to May 28, 1993, for service connection for 
neurogenic bladder with urinary retention, and remanded that 
issue for readjudication.  The appeals pertaining to the 
other issues addressed in the Board's August 1998 rating 
action were dismissed.

In a June 2000 decision, the Board granted an effective date 
of May 29, 1991, for the grant of service connection for 
neurogenic bladder with urinary retention.  The St. 
Petersburg RO implemented that effective date by a rating 
decision of June 2000.  The veteran again appealed to the 
Court.  (Subsequently, the claims folder was transferred back 
to the Little Rock RO.)  

In June 2001, the Court vacated that part of the Board's 
decision which denied the veteran's claim for an effective 
date prior to May 29, 1991, for service connection for 
neurogenic bladder with urinary retention, and remanded that 
issue for readjudication.



FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  The veteran was separated from service in June 1968; the 
available evidence indicates that the claim for secondary 
service connection for neurogenic bladder may well have been 
received at the RO on May 29, 1991, and there is no objective 
evidence of a claim prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to May 29, 1991, for 
the award of service connection for neurogenic bladder with 
urinary retention have not been met.  38 C.F.R. § 3.400(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Court's order, VA may be obligated under the 
Veterans Claims Assistance Act of 2000 (VCAA), [now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), with implementing regulations published at 
66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326], to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate her claim.  The Board finds that 
this obligation was fulfilled with respect to the veteran's 
claim in this case.  The veteran has been provided with the 
laws and regulations pertaining to the assignment of 
effective dates.  In this regard, the Board notes that the 
veteran's original claims folder has unfortunately been lost.  
The RO made extensive attempts to locate the missing file; 
however, these efforts were unsuccessful.  There is no 
indication that the RO has failed to pursue any reasonable 
avenue for recovery of the file.  Furthermore, given that the 
veteran's claim is for an earlier effective date that, given 
the facts of the case, is governed by determining when a 
claim was received at VA, there is no other development that 
could be accomplished to support the veteran's claim.  
Accordingly, the Board must now base its decision on the 
evidence contained in the reconstructed folder.

That evidence shows that the veteran was separated from 
service in June 1968.  As noted above, the original claims 
folder is missing, and thus the Board does not have a 
complete record of the history of the veteran's disabilities 
and claims.  However, a copy of record of a Board decision 
dated in May 1991 is of some help in this regard; based upon 
the history and evidence referenced in that decision, it is 
possible to determine at least a partial outline of the 
procedural history in this case.  

A rating decision of February 1979 denied service connection 
for a tubal (ectopic) pregnancy and resulting right 
salpingectomy on the basis that such pregnancy was 
developmental in nature, and required only remedial surgery.  
The May 1991 Board decision determined that the February 1979 
rating decision was clearly and unmistakably erroneous.  
Service connection was granted for residuals of ectopic 
pregnancy, with resulting right salpingectomy.  The May 1991 
Board decision also remanded the remaining issues on appeal:  
entitlement to service connection for residuals of vaginal 
hysterectomy, left salpingo-oophorectomy, and right 
oophorectomy; and benefits under what is now 38 U.S.C.A. 
§ 1151 (West 1991) for additional gynecological disability.  
The issue of entitlement to a permanent and total disability 
rating for pension purposes was referred to the RO for 
initial adjudication.  

A March 1993 rating decision granted service connection for 
residuals of vaginal hysterectomy, left salpingo-
oophorectomy, and right oophorectomy, as well as a total and 
permanent disability rating for pension purposes.  In the 
discussion of the pension claim, that rating decision 
referred to a VA examination in June 1992 which apparently 
contained a diagnosis of neurogenic bladder with urinary 
retention.  The date of claim noted on the March 1993 rating 
decision was May 29, 1991.

The RO determined that the first indication in the rebuilt 
record of the veteran's claim for secondary service 
connection for neurogenic bladder with urinary retention is a 
letter from the veteran's representative dated May 28, 1993.  
This letter advised the RO that the veteran would like to 
amend her claim to include service connection for neurogenic 
bladder with urinary retention.  A June 1996 rating decision 
granted service connection for neurogenic bladder with 
urinary retention.  The grant of service connection was made 
effective from May 28, 1993.

The regulations provide that in a claim for direct service 
connection the effective date is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(a) (2001).

There is no indication in the record, nor is it contended, 
that the veteran filed a claim for service connection for 
neurogenic bladder or a colon disorder within the first 
postservice year.  

From the evidence available, it is clear that the veteran 
filed a claim for some benefits on May 29, 1991.  A VA 
examination conducted pursuant to that claim found neurogenic 
bladder with urinary retention.  In light of the unfortunate 
loss of the veteran's original claims folder, and the absence 
of the May 29, 1991 claim itself, the Board found in its June 
2000 decision, resolving reasonable doubt in the veteran's 
favor, that it was proper to construe the May 29, 1991 claim 
as including a claim to service connection for neurogenic 
bladder with urinary retention.

Accordingly, the Board's June 2000 decision granted an 
effective date of May 29, 1991, for the award of service 
connection for a neurogenic bladder with urinary retention.  
38 C.F.R. § 3.400(a) (2001).  The veteran contends that the 
effective date should be the date on which she was separated 
from service.  However, for the reasons cited above, there is 
simply no basis in the available record for an effective date 
earlier than May 29, 1991.  The Court has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to May 29, 1991, for service 
connection for neurogenic bladder with urinary retention, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

